   Case:Case 2:17-cv-00412-MAK
         19-1525                 Document 175 Page:
                    Document: 003113303945     Filed107/26/19  Page07/26/2019
                                                         Date Filed: 1 of 1




    UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                  Nos. 19-1525 and 19-1526

             Stephen Middlebrooks v. Teva Pharmaceuticals USA Inc, et al

                            (U.S. District Court No.: 2-17-cv-00412)


                                           ORDER

In accordance with the agreement of the parties in the above-captioned case, the
matter is hereby dismissed pursuant to Fed. R. App. P. 42(b), without cost to either
party. A certified copy of this order is issued in lieu of a formal mandate.



For the Court,

s/ Patricia S. Dodszuweit
Clerk

Dated: July 26, 2019
TMM/cc: Ms. Kate Barkman,
Stephen G. Console, Esq.                                      A True Copy:
Ms. Jennifer A. Ermilio, Esq.
Caren N. Gurmankin, Esq.
Brad M. Kushner, Esq.
                                                              Patricia S. Dodszuweit, Clerk
Laura C. Mattiacci, Esq.                                      Certified Order Issued in Lieu of Mandate
Larry J. Rappoport, Esq.
